 Case 3:19-cv-00733-PDB Document 19 Filed 09/30/20 Page 1 of 10 PageID 1326




                            United States District Court
                             Middle District of Florida
                               Jacksonville Division


CAROL BIANCO,

             Plaintiff,

v.                                                          NO. 3:19-cv-733-J-PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                       Order

      Carol Bianco brings this action under 42 U.S.C. § 405(g) to review a final
decision of the Commissioner of Social Security denying her application for benefits.
Under review is a decision by an Administrative Law Judge (“ALJ”) dated October
15, 2018. Tr. 10–21. Summaries of the law and the administrative record are in the
ALJ’s decision, Tr. 10–21, and the parties’ briefs, Doc. 17, Doc. 18, and not fully
repeated here. Bianco contends the ALJ improperly rejected a treating-source opinion
and failed to consider non-medical reports on her limitations. Doc. 17. Her challenges
concern physical impairments only.

                                   Background

      Bianco was born in September 1956. Tr. 66. After working most years since at
least 1973, she applied for benefits in April 2016, alleging she had become disabled
in January 2016 from Lyme disease, fatigue, forgetfulness, tremors, tripping, “speech
block,” joint pain and swelling, light sensitivity, severe headaches, difficulty
understanding new information, and “trying to count [her] medication.” Tr. 67, 185.
 Case 3:19-cv-00733-PDB Document 19 Filed 09/30/20 Page 2 of 10 PageID 1327




       The ALJ found Bianco has a severe impairment of degenerative disc disease
and non-severe impairments of psoriatic arthritis, arthritis, “left foot acquired hallux
rigidus,” attention deficit disorder, anxiety, and depression. Tr. 12–13. On the
physical impairments the ALJ found non-severe, the ALJ explained, “The claimant
has received routine conservative treatment for arthritis and psoriatic arthritis[.] She
underwent surgery for her left foot impairment and was not expected to have
continuing impairment. By follow-up in June 2018, she classified her pain level as 0–
3/10.” Tr. 13.

       The ALJ separately discussed fibromyalgia:

       There is some indication of a diagnosis of fibromyalgia. In order for a
       claimant to establish the severe impairment of fibromyalgia, he or she
       must have a diagnosis from a licensed physician (a medical or
       osteopathic doctor) that meets all three of the following criteria:

          1. A history of widespread pain that has persisted for more than
          three months;

          2. At least 11 positive tender points on proper physical
          examination or repeated manifestations of six or more
          fibromyalgia symptoms, signs, or co-occurring conditions
          especially manifestations of fatigue, cognitive or memory
          problems (“fibro fog”), waking unrefreshed, depression, anxiety
          disorder, or irritable bowel syndrome; and

          3. Evidence that other disorders that could have caused these
          repeated manifestations of symptoms, signs, or co-occurring
          conditions were excluded (SSR 12-2P).

       In this case, the records do not establish fibromyalgia. There are no
       treatment records finding positive tender points on examination. The
       claimant has a history of widespread pain. However, she has been
       diagnosed and treated for degenerative disc disease, which accounts for
       her pain complaints. 1



       1Social Security Ruling 12-2p explains that the Social Security Administration may
find a person has fibromyalgia if medical evidence from an acceptable medical source shows
a diagnosis that “is not inconsistent with the other evidence in the person’s case record” and
                                              2
 Case 3:19-cv-00733-PDB Document 19 Filed 09/30/20 Page 3 of 10 PageID 1328




Tr. 19.

       The ALJ found Bianco has the residual functional capacity (“RFC”) to perform
light work with additional limitations: she can never climb ladders, ropes, and
scaffolds; she must avoid hazards such as dangerous moving machinery and work at
heights; and she can only occasionally climb ramps and stairs, stoop, kneel, crouch,
and crawl. Tr. 15.

       The ALJ found Bianco can perform her past relevant work as a security guard
and “goodwill ambassador” (working downtown to give directions, patrol the streets,
and help with events) and therefore is not disabled. Tr. 21.

                                         Standard

       A court’s review of a decision by the Commissioner is limited to whether
substantial evidence supports the factual findings and whether the correct legal
standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221
(11th Cir. 2002). Substantial evidence means “such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S.
Ct. 1148, 1154 (2019) (quoted authority omitted). The “threshold for such evidentiary
sufficiency is not high.” Id.

          The substantial-evidence standard applies only to factual findings. Brown v.
Sullivan, 921 F.2d 1233, 1236 (11th Cir. 1991). “The Commissioner’s failure to apply
the correct law or to provide the reviewing court with sufficient reasoning for
determining that the proper legal analysis has been conducted mandates reversal.”
Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007) (cleaned
up).




the evidence meets at least one of “two sets of criteria for diagnosing [it]” (described by the
ALJ). Social Security Ruling 12-2p, 2012 WL 3104869 (July 25, 2012).

                                              3
 Case 3:19-cv-00733-PDB Document 19 Filed 09/30/20 Page 4 of 10 PageID 1329




                                     Law & Analysis

       The ALJ gave little weight to an opinion from Bianco’s treating physician,
Reynaldo Fermo Jr., M.D., who specializes in internal medicine. Tr. 19–20. Bianco
argues the ALJ’s rejection of the opinion is not supported by good cause. Doc. 17 at
17–25.

       The SSA evaluates every medical opinion it receives. 20 C.F.R. § 404.1527(c). 2
Generally, the SSA gives “more weight” to a medical opinion from a treating source
because the treating source is “likely to be the medical professional[] most able to
provide a detailed, longitudinal picture” of the claimant’s medical impairment and
“may bring a unique perspective to the medical evidence that cannot be obtained from
the objective medical findings alone or from reports of individual examinations, such
as consultative examinations or brief hospitalizations.” Id. § 404.1527(c)(2). If the
SSA finds the treating source’s medical opinion on the nature and severity of an
impairment is “well-supported by medically acceptable clinical and laboratory
diagnostic techniques and is not inconsistent with the other substantial evidence” in
the record, the SSA will give the opinion “controlling weight.” Id. § 404.1527(c)(2).

       The SSA must “give good reasons” in its decision for the weight it gives a
treating source’s medical opinion. Id. § 404.1527(c)(2). If the SSA does not give a
treating source’s medical opinion controlling weight, it will consider the examining
relationship, the treatment relationship, the length of the treatment relationship and
the frequency of examination, the nature and extent of the treatment relationship,
supportability, consistency, specialization, and any other factors that tend to support
or contradict the opinion. Id. § 404.1527(c).




       2“For claims filed … before March 27, 2017, the rules in [20 C.F.R. § 404.1527] apply.
For claims filed on or after March 27, 2017, the rules in § 404.1520c apply.” 20 C.F.R.
§ 404.1527. Because Bianco filed her claim for benefits before March 27, 2017, see Tr. 67, the
rules in § 404.1527 apply.

                                              4
 Case 3:19-cv-00733-PDB Document 19 Filed 09/30/20 Page 5 of 10 PageID 1330




       A medical source opinion on a dispositive issue reserved to the Commissioner—
such as a claimant’s RFC or whether he is disabled—is not a medical opinion and not
entitled to “any special significance.” Id. § 404.1527(d).

       The SSA “may also use evidence from other sources to show the severity of [a
claimant’s] impairment(s) and how it affects [their] ability to work.” Id. § 404.1513(d).
Another source includes a non-medical source like a spouse, parent, or friend. Id.
§ 404.1513(d)(4). The SSA “generally should explain the weight given to opinions
from these sources or otherwise ensure that the discussion of the evidence in the
determination or decision allows a claimant or subsequent reviewer to follow the
adjudicator’s reasoning, when such opinions may have an effect on the outcome of the
case.” Id. § 404.1527(f)(2).

       The ALJ must state the grounds for his decision with clarity to enable us to
conduct meaningful review. Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984).
An ALJ must consider all relevant record evidence. 20 C.F.R. § 404.1520(a)(3).
“[T]here is no rigid requirement that the ALJ specifically refer to every piece of
evidence in his decision, so long as the ALJ’s decision … is not a broad rejection which
is not enough to enable [the Court] to conclude that [the ALJ] considered [the
claimant’s] medical condition as a whole.” Dyer v. Barnhart, 395 F.3d 1206, 1211
(11th Cir. 2005) (internal quotation marks omitted).

       Bianco visited Dr. Fermo monthly between February 2017 and July 2018. Tr.
1099–1134.

       In October 2017, when Bianco was 60 years old, Dr. Fermo completed a
“Physical Capacity Evaluation” form. Tr. 915–16. He opined that, on most days,
Bianco could stand/walk for 10 to 15 minutes; would need a 5 to 10 minute rest period
following any standing or walking; could sit for 10 to 15 minutes; would need to stand
or move about 5 to 10 minutes after sitting for 10 to 15 minutes; and could repeatedly
lift up 10 pounds. Tr. 915. He marked she could never reach overhead with her right


                                            5
 Case 3:19-cv-00733-PDB Document 19 Filed 09/30/20 Page 6 of 10 PageID 1331




or left arms; occasionally otherwise reach with the right and left arm; never handle
with either hand; never finger with either hand; and never push or pull with either
arm. Tr. 915.

      Dr. Fermo opined that, in an 8-hour day, Bianco could never bend, squat, crawl,
climb, or operate foot pedals. Tr. 916. He opined that, due to increased symptoms, she
often would require additional breaks during a workday beyond a 15-minute morning
break, a 30-minute lunch break, and a 15-minute afternoon break. Tr. 916. He opined
that she experiences approximately “4+” “bad days per month during which [her]
symptoms are increased and [she] would not be able to complete an 8 hour work shift.”
Tr. 916. A preprinted statement after that and before the signature states, “I assess
the above limitations based on first-hand knowledge of my patient’s conditions,
experience treating patients with similar conditions, and because they are medically
reasonable in relation to the patient’s condition(s).” Tr. 916.

      Addressing Dr. Fermo’s opinion, the ALJ stated:

      [I]n October 2017, primary care physician [Dr.] Fermo … completed a
      medical source statement regarding the claimant. He noted that the
      claimant could stand/walk or sit 10-15 minutes at a time. She could lift
      up to 10 pounds repeatedly. She could never reach overhead and
      occasionally reach in all other directions. She could never handle, finger,
      push, or pull. Dr. Reynaldo opined that the claimant could never bend,
      squat, crawl, climb, or operate foot pedal[s]. He noted that she would
      experience more than four bad days per month during which her
      symptoms are increased and she would not be able to complete an 8-
      hour work shift. (Exhibit 18F). The undersigned gave this medical
      opinion little weight. The level of functioning indicated by Dr. Reynaldo
      exceeds the severity indicated by the objective findings in the record as
      documented by her conservative course of treatment for her
      musculoskeletal impairments. Treatment records from Dr. Reynaldo
      indicated normal findings on examination. He noted a diagnosis of
      fibromyalgia, but did not include findings of tender points. He advised
      the claimant regarding weight loss and in July 2018 encouraged her to
      exercise (Exhibit 24F/2). The claimant has been limited to a reduced
      range of light exertion work consistent with the medical evidence of
      record.


                                           6
 Case 3:19-cv-00733-PDB Document 19 Filed 09/30/20 Page 7 of 10 PageID 1332




Tr. 19–20.

      The ALJ continued,

      Further, a physician contracted for by the State Agency reviewed the
      evidence and offered their expert opinion that despite the claimant[’]s
      medically determinable impairments [s]he retained the physical ability
      to perform the exertional demands of a range of light work, consistent
      with the [RFC] herein, as that term is defined in the regulations (Exhibit
      4A). The opinion of the reviewing doctor has been carefully reviewed and
      their “expert opinion evidence” has been considered in accordance with
      SSR 17-2p. In this instance the opinion is given significant weight for
      several reasons. First, this is a disability specialist who had the bulk of
      the evidence from the treating sources and consultative examiners that
      now comprise the official record in this case available for their review.
      They considered all of the objective facts at the time they rendered their
      opinion. Secondly, though they did not have at their disposal the
      claimant’s testimony[,] that testimony specifically as it relates to the
      claimant’s activities of daily living was consistent with the [RFC] opined
      by the reviewing doctor to a significant degree. Finally, the evidence in
      total does support in general the conclusion put forth by the State
      Agency doctor. The evidence is part of the record and entitled to the
      same probative value accorded “expert opinion” evidence.

Tr. 20.

      The state-agency opinion to which the ALJ gave significant weight opined
Bianco has one severe impairment: “DDD (Disorders of Back—Discogenic and
Degenerative).” Tr. 88.

      Bianco has shown error in at least two ways. As she explains,

      [Dr. Fermo] simply did not always report “normal findings on
      examination[.]” For example, on April 5, 2017, muscle spasms and
      neuropathy were noted. Tr. 1128. On July 27, 2017, he noted tenderness
      in the second MCP joint in the bilateral hands. Tr. 1118. On September
      9, 2017, Dr. Fermo noted tender PIP and DIP joints on bilateral hands[.]
      Tr. 1116. Tenderness was also noted on October 27, 2017. Tr. 1114.
      These findings with relation to her hands support Dr. Fermo’s assessed
      limitations of no overhead reaching, handling, fingering, or
      pushing/pulling, and only occasional reaching in other directions. …


                                          7
 Case 3:19-cv-00733-PDB Document 19 Filed 09/30/20 Page 8 of 10 PageID 1333




      These assessed limitations are also supported by other “objective
      findings” in the record. For example, examinations by other providers
      have noted tenderness and synovitis over the MCP, PIP, and DIP joints.
      Tr. 849; 862; 887; 1001. Hand x-rays revealed possible asymmetrical
      inflammatory arthritis affecting the PIP joints of both hands and MCP
      joint of right hand. Tr. 883. X-rays of the wrist revealed changes
      suggestive of inflammatory arthritis. Id. … Neurologist Dr. Pierre
      referred Plaintiff to physical therapy/occupational therapy for her hand
      weakness and cervical radiculopathy. Tr. 992. Rheumatologist Dr. Oza
      diagnosed synovitis in the left and right hands. Tr. 862.

Doc. 17 at 20–21.

      The ALJ also does not explain why limitations to sitting or standing for ten to
fifteen minutes at a time would be inconsistent with records showing treatment “with
multiple specialists for … diffuse pain, weakness, fatigue, and chronic headaches,”
recognizing that complaints of back pain alone are “not her primary physical
complaint.” Doc. 17 at 22.

      The ALJ’s significant weight to a less restrictive state-agency opinion was
another reason for giving little weight to Dr. Fermo’s opinion. Tr. 20. The ALJ stated
the state-agency consultant “had the bulk of the evidence from the treating sources
and consultative examiners that now comprise the official record in this case
available for their review.” Tr. 20. But the consultant provided the opinion in October
2016, Tr. 92, meaning the consultant had no records from “Dr. Fermo, Dr. Pierre
(neurologist), Dr. Stanciu (infectious disease specialist), Dr. Bagley (rheumatologist),
and Dr. Oza (rheumatologist)” and no records showing diagnoses of “psoriatic
arthritis, fibromyalgia, and chronic migraines,” Doc. 17 at 24 (and the Commissioner
does not contend otherwise). Though the ALJ also said Bianco’s testimony on daily
activities was consistent with the consultant’s RFC, Tr. 20, the ALJ later
characterized her description of daily activities as “fairly limited” and said factors
weighed against considering her allegations to be “strong evidence,” Tr. 20. The ALJ’s




                                           8
 Case 3:19-cv-00733-PDB Document 19 Filed 09/30/20 Page 9 of 10 PageID 1334




failure to discuss four letters from family members and a friend that corroborate her
testimony about daily activities and other limitations compound the problem. 3

       The ALJ’s rejection of Dr. Fermo’s opinion suggests the ALJ did not consider
Bianco’s condition as a whole. The ALJ partially rejected Dr. Fermo’s opinion by
giving significant weight to a state-agency opinion finding only a back impairment,
and the ALJ said consideration of any back impairment accounted for Bianco’s pain
complaints, Tr. 19, but that statement is not supported by the record showing other
limitations that Dr. Fermo considered.

       Remand     to   reconsider    Dr.   Fermo’s    opinion    is   warranted.    Because
reconsideration of Dr. Fermo’s opinion may involve reconsideration of Bianco’s
testimony or statements by others about her pain and limitations, the Court need not
address Bianco’s argument on that issue, Doc. 17 at 25–30. See Jackson v. Bowen,
801 F.2d 1291, 1294 n.2 (11th Cir. 1986) (declining to address certain issues because
they were likely to be reconsidered on remand).

                                       Conclusion

       The Court reverses the Commissioner’s decision under sentence four of 42
U.S.C. § 405(g) and remands the case to the Commissioner with directions to
reconsider Dr. Fermo’s opinion, to consider or reconsider the third-party statements,



       3The  August 2018 statements are from her daughter, a long-time friend, her brother,
and another daughter. Tr. 351–358. They include statements like: “My mom used to have a
lot of energy, working full time to riding her bike for hour[s] at a time daily. My mom is in
constant pain and is always fatigued. I have also noticed that her speech isn’t always great,”
Tr. 351; “She struggles to carry on a simple conversation. … The mental fog, confusion and
constant pain has taken its toll. Each time I visit Carol, her knees and feet are swollen. She
has a difficult time walking and often[]times, reluctantly, has to use her cane,” Tr. 353–54;
“She was fully employed for many years and took great pleasure in her work. … She will
remain bed-ridden with pain for days,” Tr. 356; “Over the past 3 years I have watched and
witnessed my mother go from an active and an enjoyful lifestyle to dealing with daily pain of
all sorts that at times keeps her in bed for days. My mom’s problems became so severe in
2016 that I had her move in with me and my family,” Tr. 357.

                                              9
Case 3:19-cv-00733-PDB Document 19 Filed 09/30/20 Page 10 of 10 PageID 1335




and to take any other appropriate action. The Court directs the clerk to enter
judgment for Carol Bianco and against the Commissioner and close the file.

      Ordered in Jacksonville, Florida, on September 30, 2020.




c:    Counsel of record




                                        10
